         Case 1:20-cv-01754-GSA Document 19 Filed 07/30/21 Page 1 of 3


     PHILLIP A. TALBERT
 1   Acting United States Attorney
     DEBORAH LEE STACHEL, CA SBN 230138
 2   Regional Chief Counsel, Region IX
     Social Security Administration
 3   ELLINOR R. CODER, CA SBN 258258
     Special Assistant United States Attorney
 4          160 Spear Street, Suite 800
            San Francisco, California 94105
 5          Telephone: (510) 970-4814
            Facsimile: (415) 744-0134
 6          E-Mail: Ellinor.Coder@ssa.gov
 7   Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13
     HARMONY DELAIN FRANCES FINLEY,                  )   CIVIL NO. 1:20-cv-01754-GSA
14                                                   )
            Plaintiff,                               )   STIPULATION TO VOLUNTARY
15          v.                                       )   REMAND PURSUANT TO SENTENCE
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
16   KILOLO KIJAKAZI1,                               )   ENTRY OF JUDGMENT; ORDER
     Acting Commissioner of Social Security,         )
17                                                   )
            Defendant.                               )
18                                                   )
                                                     )
19
20
21           IT IS HEREBY STIPULATED by and between the parties, through their undersigned
22   attorneys, and with the approval of the Court, that this action be remanded for further
23   administrative action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C.
24   § 405(g), sentence four. On remand, the Appeals Council will remand the case to an
25
26
     1
       Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
27   to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
     therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to
28   continue this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42
     U.S.C. § 405(g).
       Case 1:20-cv-01754-GSA Document 19 Filed 07/30/21 Page 2 of 3



 1   administrative law judge for a new decision.
 2          The parties further request that the Court direct the Clerk of the Court to enter a final
 3   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 4   Commissioner.
 5
     Dated: July 29, 2021                           /s/ Francesco P. Benavides*
 6
                                                    FRANCESCO P. BENAVIDES
 7                                                  Attorney for Plaintiff
                                                    *Authorized via e-mail on July 29, 2021
 8
 9                                                  PHILLIP A. TALBERT
                                                    Acting United States Attorney
10
                                                    DEBORAH LEE STACHEL
11                                                  Regional Chief Counsel, Region IX
                                                    Social Security Administration
12
                                           By:      /s/ Ellinor R. Coder
13                                                  ELLINOR R. CODER
14                                                  Special Assistant United States Attorney

15                                                  Attorneys for Defendant
16
17
18
                                                  ORDER
19
            Based upon the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four of
20
     42 U.S.C. § 405(g) and to Entry of Judgment, and for cause shown, IT IS ORDERED that the
21
     above-captioned action is remanded to the Commissioner of Social Security for further
22
     proceedings pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g),
23
     sentence four. On remand, the Appeals Council will remand the case to an administrative law
24
     judge for a new decision in accordance with the parties’ Stipulation.
25
            The Clerk of the Court is directed to enter a final judgment in favor of Plaintiff, and
26
     against Defendant, reversing the final decision of the Commissioner.
27
28
      Case 1:20-cv-01754-GSA Document 19 Filed 07/30/21 Page 3 of 3



 1
     IT IS SO ORDERED.
 2
       Dated:   July 30, 2021                 /s/ Gary S. Austin
 3                                       UNITED STATES MAGISTRATE JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
